Name: 76/485/EEC: Commission Decision of 21 April 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Directive 72/160/EEC of 17 April 1972 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe; NA;  agricultural policy;  economic policy
 Date Published: 1976-05-26

 Avis juridique important|31976D048576/485/EEC: Commission Decision of 21 April 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Directive 72/160/EEC of 17 April 1972 (Only the French and Dutch texts are authentic) Official Journal L 138 , 26/05/1976 P. 0022 - 0022COMMISSION DECISION of 21 April 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Directive 72/160/EEC of 17 April 1972 (Only the French and Dutch texts are authentic) (76/485/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (1), and in particular Article 9 (3) thereof, Whereas on 9 September 1975 and 15 January 1976 the Belgian Government notified, pursuant to Article 8 (4) of Directive 72/160/EEC, the following provisions: - the Law of 3 June 1975 amending the Law of 3 May 1971 on the reorganization of agriculture and horticulture; - the Royal Decree of 14 November 1975 laying down certain measures for the implementation of the Law of 3 May 1971 on the reorganization of agriculture and horticulture; Whereas Article 9 (3) of Directive 72/160/EEC requires the Commission to determine whether, having regard to the above instruments, the existing provisions for the implementation in Belgium, of the said Directive, which form the subject of Commission Decision 75/6/EEC of 27 November 1974 on the reform of agricultural structures in Belgium pursuant to Directives 72/159/EEC and 72/160/EEC (2), continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC; Whereas the amendments contained in the Law of 3 June 1975 and the Royal Decree of 14 November 1975 to the provisions implementing Directive 72/160/EEC comply with the objectives and requirements of that Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Law of 3 May 1971 on the reorganization of agriculture and horticulture, notified on 9 September 1975, and the Royal Decree of 14 November 1975 laying down certain measures for the implementation of the said Law of 3 May 1971, notified on 15 January 1976, the existing provisions for the implementation in Belgium of Directive 72/160/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 21 April 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 9. (2)OJ No L 2, 4.1.1975, p. 30.